Per Curiam,
This suit was brought to recover the amount of a license or business tax assessed by the city of Williamsport against the defendant, a merchant doing business therein. By consent of *185parties the right of trial by jury was waived and the decision of the case was submitted to the court. In a painstaking and exhaustive opinion, the learned president of the common pleas has clearly presented his findings of fact and conclusions of law drawn therefrom. A careful examination of the record has failed to convince us that there is any error in the judgment, or in the proceedings leading up thereto. We find nothing therein that would justify us in sustaining any of the assignments of error, nor do we think that either of them requires discussion. To have held that the ordinance, under which the tax in controversy was assessed, is an unwarranted exercise of the taxing power conferred by the act of May 23, 1889, would have been error.
Judgment affirmed.